Case: 3:20-cv-00249-wmc Document #: 3-5 Filed: 03/18/20 Page 1 of 2




                 Exhibit 4
3/18/2020                                OutbreaksDocument
                     Case: 3:20-cv-00249-wmc      in Wisconsin | Wisconsin
                                                                  #: 3-5 Department of Health Services
                                                                           Filed: 03/18/20        Page 2 of 2



                                      Wisconsin COVID-19 Test Results

             Test Results                           Number of People as of 3/17/2020


            Negative                                1038

            Positive                                72

       More labs across the country are able to test for COVID-19. And now, Wisconsin clinicians
       can order tests without public health approval. Since tests are widely available, we will no
       longer report the number of people under investigation.


                                   Number of Positive Results by County

             Wisconsin County                               Total Cases as of 3/17/2020


            Dane*                                          19

            Fond du Lac                                    11

            Kenosha*                                       4

            Milwaukee*                                     24

            Outagamie                                      1

            Pierce                                         1

            Racine                                         1

            Sheboygan                                      3

            Waukesha                                       4

            Winnebago                                      3

            Wood                                           1

            Total                                          72

       * An asterisk indicates community spread has been identiﬁed.


https://www.dhs.wisconsin.gov/outbreaks/index.htm                                                               4/13
